262 F.2d 957
Marcantonio ROCCAFORTE, Petitioner, Appellant,v.John F. MULCAHEY, District Director, Immigration and Naturalization Service, Respondent, Appellee.
No. 5409.
United States Court of Appeals First Circuit.
December 17, 1958.

Appeal from the United States District Court for the District of Massachusetts; Francis J. W. Ford, Judge.
Manuel Katz, Boston, Mass., with whom Paul T. Smith, Boston, Mass., was on brief, for appellant.
George H. Lewald, Asst. U. S. Atty., Boston, Mass., with whom Anthony Julian, U. S. Atty., and Andrew A. Caffrey, Asst. U. S. Atty., Robert L. Meade, Asst. U. S. Atty., Boston, Mass., were on brief, for appellee.
Before MAGRUDER, Chief Judge, and HARTIGAN, Circuit Judge.
PER CURIAM.


1
A judgment will be entered affirming the judgment of the District Court on the basis of the opinion filed by Judge Ford on June 4, 1958. D.C., 169 F.Supp. 360.